     Case 3:21-cr-00057-BJB Document 8 Filed 05/25/21 Page 1 of 4 PageID #: 17

                                                                               FII_ED
                                                                         JAMES J. VILT, JR. - CLERK

                             UNITED STATES DISTRICT COURT                        MAY 25 2021
                             WESTERN DISTRICT OF KENTUCKY
                                     AT LOUISVILLE
                                                                            U.S. DISTRICT COURT
                                                                           WEST'N. DIST. KENTUCKY
UNITED STATES OF AMERICA

                                                                     INDICTMENT
V.
                                                            NO.      3·. olla-01-- 1>~
                                                                     18 U.S.C. § 2
ANDREW WADE DUNN                                                     18 U.S.C. § 922(g)(l)
                                                                     18 U.S.C. § 922(u)
                                                                     18 U.S.C. § 924(a)(2)
                                                                     18 U.S.C. § 924(d)
                                                                     28 U.S.C. § 2461

The Grand Jury charges:

                                            COUNTl
                            (Stealing Firearms from a Licensed Dealer)

        On or about May 3, 2021, in the Western District of Kentucky, Oldham County, Kentucky,

the defendant, ANDREW WADE DUNN, aided and abetted by others known and unknown to

the Grand Jury, did knowingly steal, unlawfully take, and carry away from the premises of a person

who is licensed to engage in the business of dealing in firearms approximately eighteen firearms

in that licensee's business inventory, and which had been shipped or transported in interstate or

foreign commerce.

        In violation of Title 18, United States Code, Sections 922(u) and 2.



The Grand Jury further charges:

                                             COUNT2
                          (Possession of a Firearm by a Convicted Felon)

        On or about May 6, 2021, in the Western District of Kentucky, Jefferson County,

Kentucky, the defendant, ANDREW WADE DUNN, knowingly possessed, in and affecting
  Case 3:21-cr-00057-BJB Document 8 Filed 05/25/21 Page 2 of 4 PageID #: 18




commerce, a Ruger, Model EC9s, 9-millimeter semi-automatic pistol, bearing serial number 455-

45494, and ammunition, with knowledge that he had previously been convicted in a court of a

crime punishable by imprisonment for a term exceeding one year, to wit:

       On or about February 27, 2018, in Jefferson Circuit Court, Jefferson County,
       Kentucky, in Case Number 16-CR-2217, ANDREW WADE DUNN, was
       convicted of the offense of Robbery in the Second Degree, a felony.

       In violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).



                                  NOTICE OF FORFEITURE

       As a result of committing offenses in violation of Title 18, United States Code, Sections

922(g)(l), and (u), as alleged in Counts 1 and 2 of this Indictment, felonies punishable by

imprisonment for more than one year, the defendant, ANDREW WADE DUNN, shall forfeit to

the United States, pursuant to Title 18, United States Code, Section 924(d), and Title 28, United

States Code, Section 2461 , all firearms and ammunition involved in the commission of the offense,

including, but not limited to: a Ruger, Model EC9s, 9-millimeter semi-automatic pistol, bearing

serial number 455-45494, and ammunition.

                                                     A TRUE BILL.




Nl:l k::~z~T
           ~
ACTING UNITED STATES ATTORNEY

MAB:APG:05/25/21




                                               -2-
   Case 3:21-cr-00057-BJB Document 8 Filed 05/25/21 Page 3 of 4 PageID #: 19




UNITED STATES OF AMERICA v. ANDREW WADE DUNN

                                                              P ENAL TI ES

Count I :         NM IOyrs./$250,000 fine/both/NM 3 yrs. Supervised Release
Count 2:          NM 10 yrs./$250,000 fine/both/NM 3 yrs. Supervised Release
Forfeiture

                                                                   O TICE

ANY PERSON CO VICTED OF A OFFENSE AGAINST THE UNITED STATES SHALL BE SUBJECT TO SPECIAL
ASSESSMENTS, FINES, RESTITUTION & COSTS.


SPECIAL ASSESSMENTS

18 U.S.C. § 3013 requires that a special assessment shall be imposed for each count of a conviction of offenses committed after
 ovember 11 , 1984, as follows :

             Misdemeanor:            $ 25 per count/individual               Felony:        $100 per count/individual
                                     $125 per count/other                                   $400 per count/other



In addition to any of the above assessments, you may also be sentenced to pay a fine. Such fine is due immed iately unless the court
issues an order requiring payment by a date certain or sets out an installment schedule. You shall provide the United States Attorney's
Office with a current mailing address for the entire period that any part of the fine remains unpaid, or you may be held in contempt of
court. 18 U.S .C. § 3571 , 3572, 3611 , 3612

Failure to pay fine as ord ered may subject yo u to the following:

             1.     INTEREST and PENALTIES as applicable by law according to last date of offense.

                         For offenses occurring after December 12, 1987:

                          o INTEREST will accrue on fines under $2,500.00.

                        INTEREST will accrue according to the Federal Civil Post-Judgment Interest Rate in effect at
                        the time of sentencing. This rate changes monthly. Interest accrues from the first business day
                        following the two week period after the date a fine is imposed.

                        PENALTIES of:

                         I 0% of fme balance if payment more than 30 days late.

                         15% of fme balance if payment more than 90 days late.

             2.         Recordation of a LIEN shall have the same force and effect as a tax lien.

             3.         Continuous GARNISHMENT may apply un til your fme is paid.

             18   u.s.c. §§ 3612, 3613
                        If you WILLFULLY refuse to pay your fme, you shall be subject to an ADDITIONAL FINE
                        of not more than the greater of $ 10,000 or twice the unpaid balance of the fme; or
                        IMPRISONMENT for not more than I year or both. 18 U.S .C. § 3615

RESTITUTION

If you are convicted of an offense under Title 18, U.S.C. , or under certain air piracy offenses, you may also be ordered to make
restitution to any victim of the offense, in addition to, or in lieu of any other penalty authorized by law. 18 U .S.C. § 3663

APPEAL

If you appeal your conviction and the sentence to pay your fine is stayed pending appeal, the court shall require:
    Case 3:21-cr-00057-BJB Document 8 Filed 05/25/21 Page 4 of 4 PageID #: 20




          1.         That you deposit the entire fine amount (or the amount due under an installment schedule
                     during the time of your appeal) in an escrow account with the U.S. District Court Clerk, or

          2.         Give bond for payment thereof.

          18 U.S.C. § 3572(g)

PAYMENTS

If you are ordered to make payments to the U.S. District Court Clerk's Office, certified checks or money orders shou ld be made payable
to the Clerk, U.S. District Court and delivered to the appropriate division office listed below:

                     LOUISVILLE:                      Clerk, U.S. District Court
                                                      106 Gene Snyder U.S. Courthouse
                                                      60 1 West Broadway
                                                      Louisville, KY 40202
                                                      502/625-3500

                     BOWLING GREE                     Clerk, U.S. District Court
                                                      120 Federal Building
                                                      241 East Main Street
                                                      Bowling Green, KY 42101
                                                      270/393-2500

                     OWE SBORO:                       Clerk, U.S. District Court
                                                      126 Federal Building
                                                      423 Frederica
                                                      Owensboro, KY 42301
                                                      270/689-4400

                     PADUCAH:                         Clerk, U.S. District Court
                                                      127 Federal Building
                                                      50 I Broadway
                                                      Paducah, KY 4200 I
                                                      270/415-6400

If the court finds that you have the present ability to pay, an order may direct imprisonment until payment is made.
